Title: From Benjamin Franklin to David Hartley, 11 March 1784
From: Franklin, Benjamin
To: Hartley, David



Dear Sir,
Passy, March 11. 1784

I received duly your Favours of Jany. 28. and March 2.— I find Dr Ross to answer the Character given of him by Mr Dempster, and shall give him the Letters of Recommendation desired.—
I have wondered at the long Delay of the Ratification; but a Letter I have just receiv’d from the Secretary of Congress explains it to me. I enclose a Copy. The Winter it seems has been as severe in America as in Europe, and has hindred the Meeting of a full Congress: but as the seven States who were met were unanimous in the Intention of ratifying, and they are a large Majority of the nine States necessary to be assembled for such a Transaction, there is no doubt of its being done as soon as they could get together, and I expect it will certainly arrive by the Washington Packet, in the Course of this Month. There does not therefore appear to me any Necessity for extending the term by any formal Convention, the Sincere intention of both Parties being to ratify, wch if not done within the time mentioned was only prevented by Accidents unforeseen & unavoidable. With great Esteem & Affection I am ever Dear Sir, Your [torn] & [torn]

B Franklin


P.S. I forgot to acknowledge the Receipt of another Letter from you dated the 23 d of February. I have heard nothing of the Resolutions of Congress you mention, and believe there are none such. Particular States, offended with the Restrictions of your Proclamations, may have made similar ones; but liberal

Measures on your part will wipe away all such foolish Projects of commercial War, which are ever hurtful to both sides and produce no Good to either.—

David Hartley Esqr. &c &c &c.


